Citation Nr: 0729495	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.  


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from March 1980 to February 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).  In February 2006 the Board granted a 10 percent rating 
effective February 2, 1994.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
which remanded the case to the Board in May 2007 to consider 
an extraschedular evaluation.  In light of Floyd v. Brown, 
9 Vet. App. 88 (1996), the Board does not have jurisdiction 
to address the provisions of 38 C.F.R. § 3.321(b)(1) in the 
first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the RO sent the veteran a development 
letter in July 2005 for a claim for compensation under 
38 U.S.C.A. § 1151 for the negligent prescription of 
Prednisone, by a VA medical facility.  A review of the record 
does not indicate that any subsequent development, to include 
a decision, was performed on this matter.  Consequently, this 
matter is REFERRED to the RO for the appropriate action.


REMAND

The veteran is currently rated at 10 percent for a lumbar 
spine disability.  Medical evidence of record, including VA 
examination records, report that the veteran is unable to 
work or perform activities during flare-ups of his back 
disability.  See, e.g., June 2005 VA examination record 
("veteran must stop activities for several days"); May 2005 
OrthoArkansas work/school status report (veteran unable to 
work between March 17, 2005, and May 18, 2005).  In August 
2005, the veteran was granted a total disability rating for 
individual unemployability based on his "multiple severe 
service connected disabilities."  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's entitlement 
to an extraschedular evaluation for his 
back disability under 38 C.F.R. 
§ 3.321(b)(1).

2.  If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



